DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1 and 18, they recite, among other features, “calculating an edge code of the source pixel corresponding to a sub-pixel of the target pixel to be rendered in the source image;
determining texture information around the sub-pixel of the target pixel to be rendered according to the edge code; and
calculating a pixel value for the sub-pixel of the target pixel to be rendered according to the texture information and based on area when the edge code is not a specific pattern”.
The Prior Art discloses sub-pixel rendering to generate a target image from a source image.  The Prior Art does not disclose calculating an edge code of the source pixel corresponding to a sub-pixel of the target pixel to be rendered in the source image; determining texture information around the sub-pixel of the target pixel to be rendered according to the edge code; and calculating a pixel value for the sub-pixel of the target pixel to be rendered according to the texture information and based on area when the edge code is not a specific pattern.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        September 8, 2021